DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/21/2022 has been entered.

Response to Amendment
This office action has been changed in response to the amendment filed on 3/21/2022.  
Claims 1, 12 and 24 have been amended (form only).  Claims 25 and 26 have been newly added.  

Response to Arguments




Applicant's arguments filed 3/21/2022 have been fully considered but they are not persuasive.
In response to the Applicant’s argument that “nowhere in Venkatraman is it described that a number of usage categories per cell is used as information” (Pages 8-9) and that “Figure 9 of Venkatraman fails to disclose or suggest a number of device categories” (Page 10), the Examiner respectfully disagrees.  
The Examiner’s view is that Fig. 9 of Venkatraman inherently discloses the number of device categories.  (Fig. 9 [910, 920, 930, 940, 950, 960, 970 and 980])  These categories are shown in the chart and are similarly shown in Venkatraman Fig. 10 as well.  (Fig. 10 [1010, 1020, 1030, 1040, 1050, 1060, 1070 and 1080])  The Examiner disagrees with the Applicant’s assertion that “Venkatraman fails to disclose or suggest how many device categories there are in a cell” and views 8 device categories inherently being listed in Figs. 9 and 10 with respect to claims 1, 12 and 24 because there is no specific definition of what qualifies as a “device category” in claims 1, 12 and 24.    
With respect to the newly added claim 25 which further defines “device categories comprise device type and/or device version of the wireless device” (Page 12), the Examiner views at least “MTC device” within Venkatraman (Figs 9 and 10) to meet the “device type”.  (see additionally Venkatraman Page 1 [0019] “Internet of Things (IoT) applications leads to an increasing number of different types of UE devices employing machine-to-machine (M2M) communication, such as Machine-Type Communication (MTC), a type of M2M communication standard developed by the 3rd Generation Partnership Project (3GPP)”)
With respect to newly added claim 26, which further “device type” or “device version” (Page 12), the Examiner views “MTC device” within Venkatraman (Figs 9 and 10) to meet the “device type”.  (see additionally Venkatraman Page 1 [0019] “Internet of machine-to-machine (M2M) communication, such as Machine-Type Communication (MTC), a type of M2M communication standard developed by the 3rd Generation Partnership Project (3GPP)”)
With respect to the Applicant’s arguments regarding claims 8 and 19, the Examiner agrees with the Applicant’s position and has withdrawn the rejection of those claims.  

Claim Rejections - 35 USC § 103









The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 12-18, 24, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US-2015/0126192 hereinafter, Huang) in view of Venkatraman et al. (US-2018/0206133 hereinafter, Venkatraman).
Regarding claim 1, Huang teaches a method of providing cell assignment for a wireless device served by a network node in a wireless network (Abstract), the method comprising:
obtaining measurements, made by at least one of the wireless device (Fig. 1 [110]) and the network node, related to network performance and to signals transmitted in one or more cells; (Page 14 [0127] “Measurements are made and reported by the MS to the network, which will then select the target cell for the MS. The MS measures reference 
creating, for a set of candidate cells (Fig. 1 [102, 106]) served by the network node (Fig. 1 [130]), an input vector for an effect estimation function based on the obtained measurements, (Page 7 [0070] “In a cell selection or network device handover selection scheme implemented by the base station or a mobile device, cell loading for each BS or network device can be quantized into units of the number of mobile stations for its load capacity and utilized to generate an L state Markovian model. Specifically, the state s.sub.k(t) can represent the number of connections, for example, of the k-th BS for a timeslot t. For ease of representation herein, the cell loading state vector”)
estimating, for each candidate cell, a future effect of assigning the wireless device to said candidate cell by applying the created input vector to the effect estimation function; (Fig. 7 [704] and Page 11 [0105] “an evaluation of the candidate network devices of the active network device data set is generated that comprises a network load level (e.g., an amount of MS to BS connections for a given BS), a set of parameter conditions, and/or a movement parameter of the mobile device. For example, a reward function can be determined utilizing network load level of a network device, the parameter conditions (e.g., a time delay, a capacity, past activity, predicted activities, etc.) and the movement parameter (acceleration, a direction, a speed, etc.)”)
determining a cell in the set of candidate cells to serve the wireless device, based on the estimated future effects of the candidate cells, (Fig. 7 [706] and Pages 11-12 [0106] “method 700 comprises determining which of the candidate network devices of the active 
assigning the wireless device to the determined cell for use in radio communication with the wireless device.  (Fig. 9 [908] and Pages 12-13 [0113])
Huang differs from the claimed invention by not explicitly reciting wherein the input vector comprises information related to one or more of: the number of device categories per cell and throughput statistics per device category per cell.  
In an analogous art, Venkatraman teaches a system and method for usage categories in a self-organizing network (Abstract) that includes collecting information related to one or more of: the number of device categories per cell (Fig. 8 [820 & 830] and Page 9 [0093], visually seen in Figs. 9 and 10) and throughput statistics per device category per cell.  
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Huang after modifying it to incorporate the ability to collect information related to one or more of the number of device categories per cell and throughput statistics per device category per cell of Venkatraman since it enables optimizing base stations based on the categories being utilized in the base station.  (Venkatraman Fig. 8 [850-870] and Page 9 [0094-0095])
Regarding claim 2, Huang in view of Venkatraman teaches wherein the input vector further comprises information related to one or more of:
total throughput per cell, traffic load per cell (Huang Page 6 [0058] “the cell loading state vector “), and statistics on delay, round-trip time and/or packet loss per cell.  

Regarding claim 4, Huang in view of Venkatraman teaches a measured immediate effect resulting from assigning the wireless device to the determined cell is obtained and the effect estimation function is updated to produce an estimated future effect that depends on the obtained immediate effect.  (Huang Page 4 [0045] “The parameters can also comprise a loading capacity of the at least one candidate network device, a time cost of routing the communications to the at least one candidate network device, a mobility of the mobile device, a current reward, a future reward of routing the communications to the at least one candidate network device, or any combination thereof. The current reward can be a function of a loading capacity of the at least one candidate network device or a time cost of routing the communications, for example, while the future reward can be a function of a mobility of the mobile device or a prediction of a movement vector of the mobile device”)
Regarding 5, Huang in view of Venkatraman teaches wherein the measured immediate effect is obtained based on one or more of:
throughput, buffer size in the wireless device, buffer size in the network node, round-trip time, amount of retransmissions, a Channel Quality Indicator, CQI, reported by 
Regarding claim 6, Huang in view of Venkatraman teaches wherein the measured immediate effect is obtained further based on any of: application usage in the wireless device, priority of the used application, and a signaling cost for moving the wireless device from one cell to another.  (Huang Page 4 [0046] “enhance user throughput by off-loading the data transmission to a neighboring cell with a load-balancing cell selection procedure”)
Regarding claim 7, Huang in view of Venkatraman teaches wherein determining a cell in the set of candidate cells to serve the wireless device comprises comparing the estimated future effects of the candidate cells in the set and selecting the cell in the set that provides the most favorable future effects. (Huang Page 4 [0045] “The parameters can also comprise a loading capacity of the at least one candidate network device, a time cost of routing the communications to the at least one candidate network device, a mobility of the mobile device, a current reward, a future reward of routing the communications to the at least one candidate network device, or any combination thereof. The current reward can be a function of a loading capacity of the at least one candidate network device or a time cost of routing the communications, for example, while the future reward can be a function of a mobility of the mobile device or a prediction of a movement vector of the mobile device”)
Regarding claims 12-18, the limitations of claims 12-18 are rejected as being the same reasons set forth above in claims 1-7.  

Regarding claim 25, Huang in view of Venkatraman teaches wherein the device categories comprise device type (Venkatraman Figs. 9 and 10 [MTC]) and/or device version of the wireless device.  (see additionally Venkatraman Page 1 [0019] “Internet of Things (IoT) applications leads to an increasing number of different types of UE devices employing machine-to-machine (M2M) communication, such as Machine-Type Communication (MTC), a type of M2M communication standard developed by the 3rd Generation Partnership Project (3GPP)”)
Regarding claim 26, Huang in view of Venkatraman teaches wherein the device type comprises one or more of: Internet of Things, IoT, device, smart phone, tablet, laptop computer, and Machine-to-Machine, M2M, device (Venkatraman Page 1 [0019] “Internet of Things (IoT) applications leads to an increasing number of different types of UE devices employing machine-to-machine (M2M) communication, such as Machine-Type Communication (MTC), a type of M2M communication standard developed by the 3rd Generation Partnership Project (3GPP)”), wherein the device version comprises the version of the wireless device.  











Claims 9-11 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Venkatraman as applied to claims 1 and 12 above, and further in view of Gemelos et al. (US-2018/0376390 hereinafter, Gemelos).
Regarding claim 9, Huang in view of Venkatraman teaches the limitations of claim 1 above, but differs from the claimed invention by not explicitly reciting wherein the effect estimation function is a Q-Learning function.  

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Huang in view of Venkatraman after modifying it to incorporate the ability to train an effect estimation function by machine learning through feedback of the state and actions taken of Gemelos since it enables adjusting the actions in order to optimize the network by continuously updating the network states and actions via the machine learning.  (Gemelos Page 4 [0046-0047])
Regarding claim 10, Huang in view of Venkatraman and Gemelos teaches wherein the Q-learning function is related to a neural network.  (Huang Page 3 [0039] and Gemelos Pages 4-5 [0049])
Regarding claim 11, Huang in view of Venkatraman and Gemelos teaches wherein the method is performed by a network agent implemented in either of: the serving network node, a Mobility Management Entity, MME, associated with the wireless network, and a cloud environment.  (Gemelos Fig. 2 [200], Page 2 [0026], Fig. 7 [722/340] and Page 6 [0064])
.  

Allowable Subject Matter
Claims 8 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The Examiner was unable to find “the network agent is configured to train the effect estimation function by arbitrarily assigning wireless devices to cells, measuring the immediate effect in the wireless network for each arbitrary cell assignment and modifying the effect estimation function to produce an estimated future effect that takes into account the respective immediate effect” as found in claims 8 and 19.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/Primary Examiner, Art Unit 2646